DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s election without traverse of restriction requirement in the reply filed on 31 August 2020 is acknowledged. For this reason, claims 4 and 8-12 are hereby canceled without Applicant’s permission.
Allowable Subject Matter
Claims 1-3, 5-7 and 13 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3, 5-7 and 13 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A gas fueling method between a gas supply source and a tank of a mobile object coupled to each other with a gas flow passage provided with a cooling device and a flow rate regulator to perform a fueling control on the basis of a temperature parameter at a first predetermined position of the gas flow passage, the gas fueling method comprising: a process for acquiring an ambient temperature, a mass flow rate … and a gas temperature value or a temperature value relating to the gas at a second predetermined position … a process for predicting a value of the temperature parameter after a prediction time for a case where gas fueling is continuously performed … on the basis of a heat capacity from the first predetermined position to the second predetermined position that is separated from the first predetermined position by a certain distance, … wherein the gas flow passage further comprises a joint portion that couples the gas flow passage at the first predetermined position to the gas flow passage at the second predetermined position, and the second predetermined position is placed across the joint portion from the first predetermined position.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1.  
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 7,406,987 (Takano et al.), which discloses an apparatus and method for filling fuel. 
2.) U.S. Patent No. 8,662,115 (Mori), which discloses a gas filling system. 
3.) U.S. Patent Application Publication No. 2010/0307636 (Uemura), which discloses a filling apparatus and method. 
4.) U.S. Patent Application Publication No. 2014/0377678 (Tsukagoshi et al.), which discloses a fuel supply system. 
5.) U.S. Patent Application Publication No. 2015/0362383 (Komiya et al.), which discloses a gas filling system. 
6.) U.S. Patent Application Publication No. 2016/0305611 (Handa), which discloses a filling system. 
7.) U.S. Patent Application Publication No. 2017/0237094 (Ojima et al.), which discloses a fuel cell system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753